                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
LKG/KCB                                           271 Cadman Plaza East
F.# 2018R01984                                    Brooklyn, New York 11201



                                                  February 24, 2021

By ECF and Email

John Diaz, Esq., Attorney for Herman Blanco
Michael Hueston, Esq., Attorney for Herman Blanco
Michael Bachrach, Esq., Attorney for Herman Blanco
Kevin Keating, Esq., Attorney for Arthur Codner
Avraham Moskowitz, Esq., Attorney for Arthur Codner
Donald duBoulay, Esq., Attorney for Jason Cummings
Althea Seaborn, Esq., Attorney for Jason Cummings
Bruce Koffsky, Esq., Attorney for Jason Cummings
Alex Huot, Esq., Attorney for Alfred Lopez
Mark DeMarco, Esq., Attorney for Alfred Lopez
Bobbi Sternheim, Esq., Attorney for Alfred Lopez
Robert Soloway, Esq., Attorney for Kalik McFarlane
Kenneth Montgomery, Esq., Attorney for Kalik McFarlane
Anthony Cecutti, Esq., Attorney for Branden Peterson
David Ruhnke, Esq., Attorney for Branden Peterson
Michael Marinaccio, Attorney for Himen Ross
Elizabeth Macedonio, Attorney for Himen Ross
Jeffrey Pittell, Esq., Attorney for Julian Snipe
Thomas Ambrosio, Esq., Attorney for Julian Snipe
Carine M. Williams, Esq., Attorney for Bushawn Shelton
Susan Marcus, Esq., Attorney for Bushawn Shelton
Natali J. H. Todd, Esq., Attorney for Bushawn Shelton
Henry Mazurek, Esq., Attorney for Anthony Zottola, Sr.
Evan Lipton, Esq., Attorney for Anthony Zottola, Sr.
Ilana Haramati, Esq., Attorney for Anthony Zottola, Sr.
Andrew Patel, Esq., Attorney for Anthony Zottola, Sr.

                Re:   United States v. Blanco, et al.
                      Criminal Docket No. 18-609 (S-2) (RJD)

Dear Counsel:

              Pursuant to Rule 16 of the Federal Rules of Criminal Procedure, the government
hereby furnishes the below-listed supplemental discovery with respect to the above-captioned
case. You may obtain the discovery through the Department of Justice’s file-sharing system,
USAfx. The government renews its request for reciprocal discovery from the defendants.

Bates Stamp                       Description

BLANCO ET AL 019963-              Various records obtained from AT&T for telephone numbers
BLANCO ET AL 019968;              917-636-8358; 917-592-0995; 718-514-4024; 718-316-3964;
                                  718-510-7546; 646-415-3968; 516-587-3580; 914-255-2971;
BLANCO ET AL 020000-              929-301-1326; 917-208-6719
BLANCO ET AL 020001

BLANCO ET AL 019969-              Various records obtained from Sprint for telephone numbers
BLANCO ET AL 019974;              201-449-3426; 347-313-4075; 718-772-6909; 347-967-1570;
BLANCO ET AL 020002               347-219-2329; 347-625-4477; 718-781-0964; 347-625-4477;
                                  347-300-7785; 504-284-9635

BLANCO ET AL 019970-              Various records obtained from T-Mobile for telephone
BLANCO ET AL 019993               numbers 914-272-9662; 347-981-4628; 347-614-6156; 929-
                                  405-7408; 347-506-8947; 646-424-0091; 646-258-3484;
                                  646-818-5883; 914-885-3501; 929-227-8649; 646-842-8212;
                                  646-258-3484; 347-653-7703; 646-209-0725; 347-730-9880;
                                  347-981-4628; 646-209-0725; 267-780-6237; 646-249-4945;
                                  646-258-3484; 267-980-0860; 917-605-1246; 347-557-5453;
                                  315-261-0922, 929-227-8649; 929-416-9156

BLANCO ET AL 019994-              Various records obtained from Verizon for telephone
BLANCO ET AL 019999               numbers 201-747-3433; 917-596-4237; 646-464-0986; 347-
                                  392-0802; 347-392-0803; 347-392-0804; 917-504-4794;
                                  917-570-4528; 917-738-1547; 917-923-9451

BLANCO ET AL 020003-              Records from Healthfirst designated as “Protected Materials”
BLANCO ET AL 020060               pursuant to the protective order entered in this case on
                                  January 18, 2019 (“Protective Order”)

BLANCO ET AL 020061-              Records from TransUnion LLC pertaining to Julian Snipe
BLANCO ET AL 020065

BLANCO ET AL 020066-              Records from Ameritas Life Insurance Corp. regarding
BLANCO ET AL 020070               various life insurance policies

BLANCO ET AL 020071-              Records from Cloud 9 Exotics, Inc. pertaining to Bushawn
BLANCO ET AL 020127               Shelton

BLANCO ET AL 020128-              Records from PeopleReady pertaining to Bushawn Shelton
BLANCO ET AL 020326



                                                2
Bates Stamp            Description

BLANCO ET AL 020327-   Records from Major World Auto pertaining to a Ford Fusion
BLANCO ET AL 020527    used in connection with the October 4, 2018 murder of
                       Sylvester Zottola, designated as “Protected Materials”
                       pursuant to the Protective Order

BLANCO ET AL 020528    A business records certificate pertaining to the materials
                       previously produced to you at BLANCO ET AL 004797-
                       BLANCO ET AL 004805

BLANCO ET AL 020529-   Records from Pinger, Inc. for telephone numbers 347-815-
BLANCO ET AL 020547    7421 and 646-419-2226

BLANCO ET AL 020548-   Records from Prudential Financial, Inc. regarding Sylvester
BLANCO ET AL 020552    Zottola’s life insurance policies, designated as “Protected
                       Materials” pursuant to the Protective Order

BLANCO ET AL 020553-   Google records pertaining to telephone numbers 929-416-
BLANCO ET AL 020555    9156; 315-261-0922; and 929-227-8649

BLANCO ET AL 020556    Materials obtained pursuant to the search warrant previously
                       produced to you at BLANCO ET AL 016379-BLANCO ET
                       AL 016384

BLANCO ET AL 020557-   Records from Capital One for various accounts belonging or
BLANCO ET AL 020582    related to Zottola Associates, L.P., Zottola Family LP, SAD
                       Associates, Ltd., Catherine’s Homes, LLC, Bushawn
                       Shelton, Takeisha Shelton, Anthony Zottola and Heidi
                       Zottola

BLANCO ET AL 020583-   Records from the New York City Department of Buildings
BLANCO ET AL 020661    pertaining to 606 Ashford Street, Brooklyn, New York,
                       and/or Anthony Zottola and related companies

BLANCO ET AL 020662-   Documents pertaining to the search of Alfred Lopez’s
BLANCO ET AL 020669    residence

BLANCO ET AL 020670-   Reports pertaining to the firearm seized from Julian Snipe on
BLANCO ET AL 020707    June 18, 2019

BLANCO ET AL 020708-   Text message correspondence with defendant Anthony
BLANCO ET AL 020722    Zottola, designated as “Protected Materials” pursuant to the
                       Protective Order




                                     3
Bates Stamp                     Description

BLANCO ET AL 020723-            Email correspondence with defendant Bushawn Shelton and
BLANCO ET AL 020735             Anthony Zottola, designated as “Protected Materials”
                                pursuant to the Protective Order

BLANCO ET AL 020736-            Scans and/or photographs of evidence seized from defendant
BLANCO ET AL 021053             Bushawn Shelton’s residence

BLANCO ET AL 021054-            Scans and/or photographs of evidence seized from defendant
BLANCO ET AL 021110             Bushawn Shelton’s vehicle

BLANCO ET AL 021111-            Scans of evidence seized from a Ford Fusion involved in the
BLANCO ET AL 021121             October 4, 2018 murder of Sylvester Zottola, designated as
                                “Protected Materials” pursuant to the Protective Order

BLANCO ET AL 021122             A photograph of evidence seized from Julian Snipe’s
                                residence

BLANCO ET AL 021123             Evidence seized pursuant to the search warrant and affidavit
                                previously produced to you at BLANCO ET AL 015993 to
                                BLANCO ET AL 016017

BLANCO ET AL 021124-            Records provided by Uber Technologies, Inc. regarding
BLANCO ET AL 021213             Alfred Lopez

BLANCO ET AL 021214             Records provided by Yaana Technologies, LLC pertaining to
                                telephone number 347-691-3577

BLANCO ET AL 021215-            Cellular telephone extractions of phones recovered, and
BLANCO ET AL 021216             searched pursuant to a search warrant, from a witness in the
                                case (1B5 and 1B6), designated as “Protected Materials”
                                pursuant to the Protective Order


                                                  Very truly yours,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                          By:            /s/
                                                  Lindsay K. Gerdes
                                                  Kayla Bensing
                                                  Assistant U.S. Attorneys
                                                  (718) 254-6155/6279

cc:   Clerk of the Court (RJD) (by ECF) (without enclosures)
                                              4
